El Juez Asociado Señor Negrón García
emitió la opinión del Tribunal.
El 8 de noviembre de 1974 Juan Ramírez Viera y su esposa Quénida Rodríguez Ramírez compraron a la Leda. Gloria Tejera Camacho un bien inmueble y le entregaron un pagaré al portador por la cantidad de $16,292 más inte-reses al 9% anual. Subsiguientemente, no habiéndose hon-rado, su tenedora la licenciada Tejera Camacho lo negoció a título oneroso a San Juan Credit, Inc.
*183El 19 de enero de 1979, San Juan Credit demandó en el Tribunal Superior, Sala de San Juan, a los esposos Ramí-rez-Rodríguez en cobro del pagaré por haber perdido su garantía real, al ejecutarse una primera hipoteca que gra-vaba la propiedad. Reclamó $28,001.50 desglosado en $16,292 de principal, $6,109.50 de intereses y $5,600 por concepto de costas, gastos y honorarios de abogado.
Iniciado el pleito, se dictó orden de embargo en asegu-ramiento de la efectividad de la sentencia. A comienzos de marzo de 1979 se personaron a la residencia de los allí demandados esposos Ramírez-Rodríguez, un alguacil, un depositario y el abogado de la financiera San Juan Credit, informándoles que tenían una orden de embargo y proce-derían a embargar los bienes muebles si no se efectuaba el pago de inmediato. En ese momento se discutió y expresó la posibilidad de que algún familiar tuviera una propiedad libre de gravámenes que pudiera garantizar con hipoteca la deuda reclamada. Luego de esa conversación, Ramírez se trasladó con el abogado de la financiera San Juan Credit a la casa de su madre, la Sra. Concepción Ramírez, donde se examinó una escritura de partición en la cual se adjudica-ban a ella unos derechos. Esta gestión y diálogo culminó en que doña Concepción Ramírez cedió “todos sus derechos y/o participación hereditaria ... en la herencia” de su esposo Felipe González Soto, para ser hipotecados para garantizar la reclamación de $28,001.50 de San Juan Credit contra los esposos Ramírez-Rodríguez. A tal efecto, el 2 de marzo de 1979, ella suscribió la escritura núm. 8 sobre segunda hipoteca, garantizando así un pagaré al portador.
Subsiguientemente, los esposos Ramírez-Rodríguez no hicieron ningún pago de los intereses. Tampoco se pudo inscribir la escritura de constitución de hipoteca por razones imputables a los deudores. San Juan Credit enton-ces aceleró el vencimiento del principal y radicó una demanda en cobro de dinero. En esta ocasión demandó no *184sólo a los esposos Ramírez-Rodríguez sino también a la Sra. Concepción Ramírez Carrasquillo.
Previa contestación a la demanda y luego del correspon-diente juicio, el tribunal dictó sentencia en la que conde-naba a los demandados al pago de las sumas reclamadas. Recurrieron ante nos, señalando siete errores que exami-naremos a continuación.
Primero: Cometió error el Honorable Tribunal de primera instancia al decretar que la parte demandante adquirió un derecho real de propiedad por el mero hecho de haber vencido en un pleito de cobro de dinero.
Se basa este planteamiento en el pronunciamiento contenido en el último párrafo de la sentencia, donde se dis-pone que: “En caso de que la demandada no satisfaga la presente Sentencia se declara en este acto el derecho de la demandante, que desde hoy forma parte de la Comunidad de Bienes y adquiere los derechos que hasta el presente ha tenido la demandada, Concepción Ramírez Carrasquillo en la misma”. El error, aunque inconsecuente, fue cometido por omisión. El tribunal, inadvertidamente, omitió la frase “previo los trámites en ley”. No podemos pensar ni atribuirle que ordenara que se prescindiera de todos los pasos procesales establecidos por ley para hacer efectiva la sentencia. El carácter del decreto dictado sólo podía contemplar que se declarara la existencia de la deuda, a ser cobrada observando el procedimiento ordinario de ejecución dispuesto en las Reglas de Procedimiento Civil. Como consecuencia, hemos de modificar la sentencia, según los fines expuestos.
Segundo: Cometió error el tribunal de primera instancia al concluir que en el contrato existía objeto y causa vá-lida.
El Art. 1213 del Código Civil, 31 L.P.R.A. see. 3391, exige como requisitos indispensables para la existencia de *185un contrato la concurrencia de consentimiento de los con-tratantes, objeto y causa. Son susceptibles de contratación todas las cosas del comercio de los hombres, aun las futuras, siempre que no sean imposibles y que sea una cosa deter-minada en cuanto a su especie. Arts. 1223, 1224 y 1225 (31 L.P.R.A. sees. 3421, 3422 y 3423). Objeto del contrato es, en realidad, la obligación que por él se constituye, pero como ésta, a su vez, tiene por contenido una prestación de dar, hacer o no hacer, por lo general se llama objeto del contrato a las cosas o servicios que son materia, respectivamente, de las obligaciones de dar o de hacer. La prueba clásica para detectar el objeto en los contratos es responder a la pre-gunta: ¿qué es lo que se debe? J. Castán, Derecho Civil español, Común y Foral, lima ed., 1974, T. 3, págs. 467 y 470; J. M. Manresa, Código Civil español, 6ta ed., 1967, T.VIII, Vol. 2, págs. 598-599. La contestación a la interro-gante en el caso de autos refleja que el objeto del contrato fue la deuda de $28,001.50 de los esposos Ramírez-Ro-dríguez, la cual garantizó Concepción Ramírez con su parti-cipación en la propiedad.
También se demostró el requisito de causa. Aunque Concepción Ramírez Carrasquillo pretendió formalizar una segunda hipoteca, garantizando un pagaré al portador —la cual no se constituyó propiamente— al ella suscribir el pagaré al portador y entregarlo a la demandante para ase-gurar la deuda de los esposos Ramírez-Rodríguez, dicho pagaré advino a la vida del derecho como documento nego-ciable con valor. Liechty v. Descartes Saurí, 109 D.P.R. 496 (1980); Lozada Merced v. Registrador, 100 D.P.R. 99 (1971); Navedo Torres v. Registrador, 87 D.P.R. 794 (1963); y Vendrell v. Torres Aguiló, 85 D.P.R. 873 (1962). En The Texas Co. v. Estrada, y Álvarez, Int., 50 D.P.R. 743 (1936), recono-cimos que el tenedor de un pagaré negociable tiene a su favor la presunción legal de que es válido y fue otorgado por causa justa y onerosa. Por otro lado, desde Miranda contra Franco, 2 D.P.R. 565 (1902), resolvimos que, aunque la ver-*186dadera causa de deber no haya sido expresada en un pagaré, si se prueba y consta la legitimidad, verdad y lega-lidad de la deuda, el contrato basado en la misma es válido y obligatorio.
Este resultado, suficiente para disponer del asunto, se logra también bajo un análisis de los principios que informa la causa como requisito del contrato. Veamos.
El Art. 1226 del Código Civil, 31 L.P.R.A. see. 3431, nos dice que en los contratos onerosos se entiende por causa —para cada parte contratante— la prestación o promesa de una cosa o servicio por la otra parte. Se reconoce que la causa en los contratos es la razón o fin, o sea, el porqué de la obligación y —siguiendo la técnica de pregunta— responde a la interrogante ¿por qué se debe? Castán, op. cit., pág. 471; Manresa, op. cit., págs. 619-620.
Manresa aclara que “[s]i bien la causa de los contratos, tal como lo entiende el artículo 1.274 del Código civil [en Puerto Rico el 1226], no trae su origen de las razones o moti-vos particulares que tuvieran los otorgantes para celebrar-los, sino del fin más próximo que se propusieran con la pres-tación y contraprestación de las cosas o servicios conve-nidos”. Op. cit, pág. 624. Castán por su parte, aunque admite la diferencia que existe entre la causa de un con-trato y los motivos de éste, nos dice, sin embargo, que la doctrina moderna tiende a construir una teoría subjetivista de la causa en la cual juegan los motivos un papel fundamental, sin borrar del todo la distinción entre causa y motivo, admitiendo que, en cierto caso, el motivo puede influir sobre la ineficacia del contrato. Op. cit., págs. 473-475.
Aplicando entonces dichas normas al caso que nos ocupa, es razonable concluir que la causa para la formulación y entrega del pagaré al portador fue garantizar la deuda de los esposos Ramírez-Rodríguez. Por otro lado, los motivos de la señora Ramírez Carrasquillo para así actuar fue evitar que a su hijo y nuera le fueran embargados sus bienes mue-bles y que la demandante desistiera de la demanda original *187radicada en el Tribunal Superior, Sala de San Juan, Caso Civil Núm. 79-357 (807) sobre cobro de pagaré.
No siendo inmoral, por tanto, dicha causa ni sus motivos, ni una que persiga un fin ilícito, la misma es completa-mente válida. Ya en Sucesión Gómez v. Colón, 63 D.P.R. 104 (1944), habíamos reconocido que el efecto y la gratitud de una persona hacia un pariente —por éste haberla cuidado y atendido— era causa suficiente para un contrato.
Tercero: Cometió error el Tribunal al entender que existía una cláusula aceleratoria que permitía el cobro de la totalidad de la alegada deuda y no de solamente los intereses.
Este señalamiento está carente de todo mérito. En el párrafo quinto de la escritura se estipuló:
Que se devengarán intereses mensuales al ocho (8%) por ciento anual disponiéndose que dejado de pagar un plazo de los intereses, quedará vencida la totalidad de la obligación y podrá ejecutar de inmediato el tenedor del PAGARE al Por-tador.
No es necesario mucha elucidación para comprender que al dejar los demandados de pagar los intereses de la deuda, la demandante estaba plenamente facultada para ejercer su derecho a declarar vencida la totalidad de la obligación y gestionar judicialmente su cobro.
Cuarto: Cometió error el Honorable Tribunal inferior al negarse a la petición hecha por la parte demandada-recurrente de que se celebrara una conferencia con antelación al juicio.
Este señalamiento, al igual que el anterior, es inmeritorio. La Regla 37 de Procedimiento Civil reconoce y regula la conferencia con antelación al juicio. Esta regla — necesaria en la consecución de garantizar una solución justa, rápida y económica del proceso— tiene como propósito simplificar, reducir y hasta evitar el juicio si es posible, *188mediante: la eliminación de cuestiones litigiosas; la pro-moción de estipulaciones entre las partes así como de admi-siones; y la utilización de otros recursos disponibles a las partes y al tribunal.
Según está redactada la Regla, su celebración es discre-cional, pudiendo ser ésta ordenada a instancia del tribunal o de parte dependiendo en mayor o menor medida de las com-plejidades del caso. En términos generales es deseable su celebración cuando la controversia comprende intrincadas cuestiones de hechos, abundante prueba documental y tes-tifical, multiplicidad de partes y reclamaciones y se han uti-lizado intensamente los mecanismos de descubrimiento de prueba. Véase Práctica Procesal Puertorriqueña, Publica-ciones J.T.S., Vol. II, Regla 37, pág. 290.
Ninguna de las situaciones mencionadas estaba presente en el caso de autos. Tan sólo se trataba de una acción en cobro de dinero sin mayor trascendencia. Acceder entonces a una conferencia hubiese producido, irónicamente, un retraso en los procedimientos. Actuó en forma correcta el tribunal al denegarla.
Quinto: Cometió error el Honorable Tribunal al no decretar la nulidad de la escritura de hipoteca.
El alegato de los demandados se basa en la Ley Notarial, 4 L.P.R.A. sees. 1014,1015 y 1020, y en el Art. 127 de la Ley Hipotecaria de 1893 (30 L.P.R.A. see. 223), a saber, que en la escritura de hipoteca intervinieron dos testigos que no eran idóneos, el notario no la leyó y en ella no se hizo constar el precio de tasación del inmueble gravado. Si bien se incurrió en tales inobservancias, ello no tiene mayor trascendencia jurídica. Nos explicamos. Aquí, la escritura de hipoteca nunca se inscribió en el Registro de la Propiedad, como lo requería el Art. 1774 del Código Civil, 31 L.P.R.A. see. 5042; Gaztambide v. Sucn. Ortiz, 70 D.P.R. 412 (1949); Beiró v. Vázquez, 52 D.P.R. 601 (1938). Por tanto, la misma nunca se constituyó como derecho real. Ya *189que no existía hipoteca como tal, entonces, no había ni tenemos nada que anular. Liechty v. Descartes Saurí, supra. El tribunal de instancia dictaminó correctamente que había una deuda que tenía que pagar Concepción Ramírez Ca-rrasquillo. Bajo el supuesto de estos defectos por razón de forma —en los que concurren los requisitos de consenti-miento, objeto y causa— se aplicaría la teoría de conversión consagrada en el Art. 1177 del Código Civil, 31 L.P.R.A. see. 3278, y no se vería afectada la validez intrínseca del negocio jurídico inter partes, esto es, la escritura defectuosa hizo prueba como documento privado, aunque quedara al margen del ámbito registral. Sucn. Santos v. Registrador, 108 D.P.R. 831 (1979); Reyes v. Torres, 65 D.P.R. 821 (1946); Rosario v. Registrador, 59 D.P.R. 428 (1941) y Clavell v. Clavell, 41 D.P.R. 195 (1930).
Sexto: Cometió error el Tribunal en las cuantías a que condenó a pagar a la co-demandada.
Este error no fue cometido. Las cuantías que tuvo el tribunal ante sí fueron fáciles de computar y se desprendían de la escritura firmada. Los demandados alegan que la par-tida de $28,001.50 es incorrecta. No encontramos funda-mento alguno para este señalamiento. Los deudores esposos Ramírez-Rodríguez fueron demandados originalmente por esa cantidad. Luego se hace la segunda escritura, tratando de garantizar esa deuda y, como testigos, firman de nuevo dicho documento. ¿Por qué si no era correcta esa obligación consintieron y firmaron sin objeción alguna?
Séptimo: Cometió error la Honorable Sala sentenciadora al no permitir a los demandados recurrentes presentar prueba sobre falta de consentimiento, objeto y causa en el contrato.
Los demandados se limitan a discutir el que no hubo consentimiento de parte de Concepción Ramírez Carras-quillo en la contratación y que el tribunal de instancia no les permitió presentar prueba al respecto, ni anotarla en el *190expediente. Específicamente en su alegato afirman “[e]ra el propósito de los Demandados-Recurrentes demostrar al Tribunal, mediante prueba testifical de la propia otorgante y de otros testigos, que la escritura y el pagaré eran nulos por cuanto la otorgante había comparecido a dicha contra-tación sintiéndose amenazada, intimidada y coaccionada. Que en adición desconocía lo que estaba firmando”. (Énfasis nuestro.)
Teóricamente, el error fue cometido. De acuerdo con la Regla 69(B)(2) de Evidencia se puede traer evidencia extrínseca del contenido de un documento cuando la validez del convenio constituye el hecho controvertido. Habiéndose alegado en la contestación a la demanda —siendo la teoría de la parte demandada que la escritura era una nula por haber mediado intimidación de parte de la demandante— el tribunal debió haber permitido su presentación. Alvarado v. Bonilla, 86 D.P.R. 490 (1962); Rolón Marrero v. Rivera Malavé, 85 D.P.R. 731 (1962); Rossy v. Tribunal Superior, 80 D.P.R. 729 (1958); y Ramírez v. Ramírez, 65 D.P.R. 544 (1946).
Ahora bien, ¿este error así cometido es uno de tal naturaleza que amerite la revocación de la sentencia? La Regla 5 de Evidencia establece que no se dejará sin efecto una determinación de exclusión de evidencia ni se revocará sentencia o decisión alguna por motivo de exclusión errónea de evidencia, a menos que (1) la evidencia fuera erróneamente excluida, a pesar de que la naturaleza, propósito y pertinencia de la misma fuera traída a la atención del tribunal mediante una oferta de prueba o de cualquier otro modo; y (2) el tribunal que considera el efecto de la exclusión errónea entiende que ésta fue factor decisivo o sustancial en la sentencia o decisión cuya revocación se solicita.
En el presente caso los demandantes cumplieron cabal-mente con el primer requisito. En cuanto al segundo debe-mos preguntarnos ¿fue la exclusión de dicha evidencia un *191factor decisivo o sustancial para la sentencia? A poco reflexio-namos, notamos que se impone una respuesta negativa. Como señaláramos, la evidencia que no fue admitida fue de tipo testifical, de la propia otorgante de la escritura y de otros testigos. De la exposición narrativa del caso se des-prende que durante el proceso declararon por la parte demandante, Juan Ramírez Viera, la licenciada Tejera y Luis Rafael González, depositario en el momento del embargo. Por la parte demandada declaró Quénida Ro-dríguez Berrios, esposa de Juan Ramírez, y la madre de éste, Concepción Ramírez Carrasquillo. Surge también de la exposición narrativa de la prueba que el incidente cuando se pretendió presentar prueba sobre la alegada falta de consentimiento por parte de Concepción Ramírez Ca-rrasquillo, al otorgar la escritura, fue durante el contrainte-rrogatorio de su hijo Juan Ramírez Viera y el interrogatorio directo de la esposa de éste, Quénida Rodríguez Berrios. No aparece que se tratara de presentar ese extremo al declarar Concepción Ramirez Carrasquillo.
El examen minucioso de esa exposición narrativa nos convence que el error no fue perjudicial. De haber en nues-tra mente la posibilidad de dudas al respecto, las mismas se despejan al examinar la moción de la parte demandante, en la cual se transcriben partes importantes de lo declarado por los testigos durante el juicio, (1) que ilustran y comple-mentan la Exposición.
*192Unidas a estas declaraciones, existen otros extremos en la prueba que ni el tribunal de instancia ni este foro *193podrían pasar por alto. Primer señalamiento: El 14 de julio de 1971, Concepción Ramírez Carrasquillo compareció con *194su esposo Felipe González Soto en la constitución de la escritura núm. 25 de compraventa y reconocimiento de hipoteca ante el notario Federico Valladares. La residencia, adquirida por éstos mediante esta escritura núm. 25, la con-siguieron al precio de $23,000, de los cuales los compradores entregaron la suma de $12,673 y retuvieron para el pago de la hipoteca el remanente de $10,343. Cabe señalar que en esta escritura la esposa comparece a firmar la misma.
*195El 16 de enero de 1978, ella compareció ante el notario Héctor J. González Vázquez y otorgó, en unión a los hijos de su extinto esposo, una extensa escritura de partición, en la cual renunció a su cuota usufructuaria. En esta ocasión se señala que ella no sabe escribir y por tal motivo estampó sus huellas y, a su ruego, su hijo Juan Ramirez Viera escribió sus iniciales y firmó el folio. (2)
Segundo señalamiento: La demandada Ramírez Carrasquillo fue acompañada durante el cierre de la escritura por su hijo y nuera, los otros dos demandados. Nos preguntamos, ¿cómo es posible que éstos permitieran que fuera intimidada?
Las declaraciones transcritas, unidas a estas otras realidades, nos obligan a concluir que el error aquí cometido no fue perjudicial. El tribunal de instancia tuvo fundamentos suficientes para concluir que no hubo ninguna clase de intimidación de parte de la demandante hacia la demandada Ramírez Carrasquillo. En Rodríguez v. M. Joglar & Co., S. en C., 46 D.P.R. 350 (1934), resolvimos que no existe intimidación cuando una persona hace saber a otra que se pi opone ejercer su derecho legítimo de acudir a los tribunales si no se le hace efectiva una obligación exigible. Allí añadimos que el hecho de que un acreedor exprese que, de no garantizársele su deuda, ejercerá su derecho de cobrar judicialmente su crédito, no constituye intimidación. Y además nos manifestamos: “[n]os basta con saber que en este caso no hubo intimidación, que José Ramón Rodríguez y su esposa hipotecaron el inmueble que se describe en la demanda a favor de la demandada sabiendo que su padre había contraído una deuda con esta firma, y que si nos atenemos a las alegaciones de la demanda y al testimonio de José Ramón Rodríguez, el contrato celebrado entre la demandada y los demandantes no constituye otra cosa que una operación para garantizar la deuda contraída por Francisco J. Rodríguez.” Págs. 355-356. También en Rivera *196v. Banco Industrial, etc. y García, Int., 49 D.P.R. 709 (1936), reconocimos que esta norma —la amenaza de un acreedor de valerse de sus remedios legales no equivale a intimi-dación— no es inflexible. Añadimos que debía aplicarse inteligentemente en aquellos casos apropiados y no debe seguirse a ciegas cuando, bajo las circunstancias peculiares del caso específico, el resultado sería contrario a la equidad, irrazonable para el deudor, o injusto. Cf. Díaz Freytes v. M.M.M., 110 D.P.R. 187 (1980).
En el caso de autos no concurren ni están presentes dichas circunstancias.

Se dictará sentencia confirmatoria.

El Juez Asociado Señor Díaz Cruz emitió opinión disi-dente a la cual se une el Juez Asociado Señor Irizarry Yunqué.
-O—

 El testigo Juan Ramírez Viera, entre otras cosas declaró lo siguiente:
“Lie. Rivera Arvelo:
P. Vamos a ser más específico, testigo, para el 2 de marzo de 1979, [¿]recuerda usted que su señora madre haya otorgado alguna escritura?
R. Sí, señor.
P. [¿]Por qué su señora madre otorgó esa escritura?
R. Bueno, mi madre otorgó una escritura, ¿las razones todas por la cual?
P. Sí, estamos buscando la verdad.
R. Mi madre otorgó una escritura por la sencilla razón que el día 2 de marzo, yo me encontraba en mi trabajo, en relación con un embargo que había en mi casa. Me iban a llevar todo, los muebles, rejas, lámparas, cortinas, *192alfombras, todo, por una deuda que yo nunca la he visto, que conste; y nunca vi el pagaré, nunca lo he visto el emplazamiento, nunca he visto absolutamente nada sobre eso.
Hon. Juez:
P. O sea, que si [¿]lo que le iban a llevar allí se lo embargaron?
R. No se embargó.
R. . . .Yo le digo, Bueno [s-íe], mi mamá tiene propiedades, pero esos son bienes de herencia de nosotros, ¿verdad? Entonces me hizo la pregunta, que cuánto yo creía que debía la casa y yo le dije, bueno la casa debe como seis-mil pesos. Entonces me preguntó, ‘[¿Jdónde se encuentra su mamá?’ Yo le dije donde se encontraba y se montó en el carro conmigo y fuimos y buscamos a mi mamá y él fue. Y la madre mía viendo en las condiciones que yo me encontraba con mi esposa accedió a la firma.
Lie. Ortiz:
P. [¿]Qué es eso que tiene en la mano?
R. Un pagaré hipotecario.
Lie. Rivera Arvelo:
P. [¿JQuién lo firma?
R. Juan Ramírez Viera, Rodríguez Berrios y Concepción Ramírez Carras-quillo.
P. [¿]Le consta que Doña Concepción Ramírez Carrasquillo firmó el docu-mento?
R. Lo firmó.
Lie. Rivera Arvelo:
P. Testigo, le pregunto ... ese documento que le están entregando, ¿refleja la deuda original que usted adeudaba a la Lie. Tejera?
R. Sí, Señor.
Lie. Rivera Arvelo:
Sí, nosotros vamos a someter en evidencia el documento.
Hon. Juez:
Se admite.
La testigo Quénida Rodríguez, esposa de Juan Ramírez Viera declaró:
“Lie. Ortiz:
P. Testigo, cuando se otorga el pagaré objeto de este proceso, ¿usted estaba presente cuando se otorga la escritura en la oficina del Lie. Rivera Arvelo?
R. Del pagaré este para proteger, sí.
*193Lie. Rivera Arvelo:
P. ¿Para proteger qué?
R. O sea, el pagaré que se hizo para ...
Líe. Rivera Arvelo:
P. [¿]Para proteger qué?
R. Para el embargo, para que no nos fueran a embargar.
Lie. Ortiz:
P. [¿]Y a Doña Concepción se le explicó lo que estaba firmando? ¿Ella enten-día eso?
R. Bueno, el abogado le explicó a ella. Le dijo lo que pasaba, digo, en ese momento ella firmó por consideración a nosotros, pero ella misma ni prác-ticamente ni entiende nada de eso. ”
Como si esto fuera poco, la propia demandada Concepción Ramírez Ca-rrasquillo declaró durante el contrainterrogatorio, entre otras cosas, lo si-guiente:
Lie. Rivera Arvelo:
P. Una sola preguntita corta. ¿Y por qué usted firmó el documento testigo? Le pregunto si [¿]fue en consideración o como causa y evitar que se embargara a su hijo?
R. No era sabedora para lo que podía ser.
P. [¿JUsted no sabe por qué firmó, ni el documento se le leyó tampoco?
R. Porque como yo lo veía a usted que tanto lo ajoraba a él.
P. Yo lo ajoraba. Oiga, ¿y a usted no se le leyó el documento tampoco? [¿]No se le leyó?
Hon. Juez:
P. [¿]Que si se le leyó en voz alta el documento?
R. Bueno, si lo leyeron, yo no sabía ni lo que leían.
Lie. Rivera Arvelo:
P. ¡Ah!, [¿Justed no sabía lo que leían?
R. Ni sé letra, ni sé nada.
P. ¿No sabe escuchar usted? [¿]Se le leyó?
R. Escuché algunas cosas y no le daba ... Que no pensaba lo que podía hacer.
Hon. Juez:
P. [¿]No pensaba lo que podía hacer?
Testigo:
R. Ni para qué.
Lie. Rivera Arvelo:
P. Pero en resumidas cuentas lo que se le leyó, ¿lo entendió?
R. Lo único que usted me decía antes de leer que me iba a entregar las escrituras al otro día porque eso era para ...
*194P. Sí, pero mi pregunta no es esa. Mi pregunta es que si lo que a usted se le leyó [¿]lo entendió?
R. Yo no entendía nada.
P. No entendió nada. Oiga y cuando se le leyó, [¿Justed dijo que no entendía nada allí?
Hon. Juez:
P. Que si eso usted lo dijo allí en la oficina, de que no entendía nada.
Testigo:
R. Ni recuerdo si lo dije o no.
Hon. Juez:
No recuerda.
Lie. Rivera Arvelo:
P. [¿]No recuerda si lo dijo?
R. No.
P. [¿JSupo usted qué estábamos haciendo con su señor hijo para aquella fecha? ¿Qué estaba ocurriendo con él? ¿Todavía usted no sabe lo que está pasando?
R. Todavía no sé.
P. [¿] Todavía usted no sabe?
R. Porque yo no sé para qué fue que lo llevaron a él allí y para qué fue que hicieron eso. Yo no estaba sabedora de nada de eso.
P. [¿] Todavía usted no lo sabe?
R. Todavía no lo sé.
P. [¿JEstá segura que es eso?
R. De eso yo me acuerdo porque mis hijos me dicen ‘mami, esto es esto. Mami, esto hay que guardarlo porque esto es de nosotros.’
P. [¿JUsted sabe que esa escritura tiene que ver con la casa y la herencia? ¿Eso lo entiende?
R. Yo oigo decir a mis hijos que para eso es.
P. No, yo le pregunto que si [¿Justed lo entiende así?
R. Yo entiendo que sea para eso.
P. Usted entiende que sea para eso. Ahora, [¿Jpero usted no entiende nada en cuanto a la escritura que usted hizo acá?
R. Yo no sé nada de eso.” (Énfasis suplido.)


 Juan Ramírez Viera no era hijo del causante Felipe González Soto.